Citation Nr: 1611605	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  94-02 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a lung disorder.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for a left hand scar.

4.  Entitlement to service connection for a seizure disorder.

5.  Entitlement to service connection for arthritis of the cervical spine and shoulders, to include as due to radiation exposure.

6.  Entitlement to an effective date earlier than September 3, 1997, for increased special monthly compensation (SMC).

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 31, 1981.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to March 1961 and from April 1961 to August 1977.

These matters come before the Board of Veterans' Appeals (Board) from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In December 1997, the RO denied entitlement to service connection for multiple disabilities and an issue characterized as "entitlement to a total rating from the date of military retirement."

The Veteran indicated that he disagreed generally with this decision in a December 1997 letter.  In a December 1998 decision, the Board noted generally that issues had arisen during the course of the appeal that had not been developed for appellate review and were therefore referred to the RO for appropriate action.  In April 2000, counsel for the Veteran and VA filed a Joint Motion with the United States Court of Appeals for Veterans Claims (Court) to vacate and remand the portion of the December 1998 Board decision which it interpreted as referring to the RO a TDIU claim, because, given the Veteran's timely notice of disagreement (NOD), the Board should have remanded rather than referred that claim.  In an April 2000 Order, the Court granted the Joint Motion.  The Board remanded the claim pursuant to the Joint Motion in November 2000.  The Board characterized the claim as a claim for a TDIU.

In April 2003, the Board issued multiple decisions with regard to claims including some of those listed above.  In relevant part, the Board granted an application to reopen a claim for service connection for a lung disorder.  In February 2004, counsel for the Veteran and VA filed a Joint Motion with the Court to vacate and remand the April 2003 Board decision with regard to TDIU, which had been recharacterized as a claim for a TDIU prior to August 12, 1993, the date from which the Veteran had subsequently been granted a 100 percent schedular rating.  In a February 2004 Order, the Court granted the Joint Motion.

In June 2004, counsel for the Veteran and VA filed a Joint Motion with the Court to vacate and remand the April 2003 Board decision denying, in relevant part, entitlement to service connection for arthritis of the cervical spine and shoulders.  In June 2004, the Court granted the Joint Motion. 

In three separate March 2005 decisions, the Board remanded the TDIU claim, the claims that were the subject of the June 2004 Joint Motion, and the claims for entitlement to service connection for a lung disorder, skin disorder, left hand scar, and seizures, blackouts, and dizziness.  

In addition, in January 2009, the RO granted entitlement to increased SMC.  The Veteran timely challenged the effective date assigned.  

In March 1996, the Veteran testified at a hearing before a decision review officer (DRO); a transcript of that hearing is of record.  In April 2010, the Veteran was unable to appear for a scheduled Board hearing, but the Veteran's then attorney representative presented arguments on his behalf.  The transcript of that proceeding is of record.  

In relevant part a subsequent May 2011 Board decision also granted entitlement to TDIU from June 23, 1986, until August 12, 1993, and remanded the issue of entitlement to TDIU prior to June 23, 1986.  The May 2011 Board decision otherwise remanded the above claims.  

The effective date for the grant of increased SMC was September 10, 2007, at the time of the May 2011 Board remand.  However, a September 2011 rating decision determined that an effective date of September 3, 1997, should be established for the Veteran's increased SMC.  A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  In this case there is somewhat contradictory evidence as to whether the Veteran is satisfied with the effective date assigned for his increased SMC claim.  On the one hand, the Veteran has been generally consistent in claiming that his SMC benefits should extend back to the time of his separation from service in 1977 or, at the least, to 1981.  By contrast, in an April 2013 statement, the Veteran specifically stated he "is not contesting the 100% Service Connection with Aid and Assistance [f]or (a) blindness[,] (b) PTSD[, (c)] degeneration of the bones in the neck, back arms and [l]egs[,] (d) hearing loss[,] (e) radiation cystis [sic] in the urinary track[,] (f) radiation colitis and TDIU."  The Board does not find the above April 2013 statement a clear intent on the Veteran's part to withdraw his claim for an earlier effective date for increased SMC benefits, especially given other clear statements regarding his intention to pursue earlier effective date claims for TDIU and tinnitus (which the Veteran often has used interchangeably with "hearing loss").  Therefore, the claim for an effective date for increased SMC prior to September 3, 1997, remains on appeal to the Board.

Subsequent to the May 2011 Board decision and remand, the Veteran requested another Board hearing.  Consequently a Board hearing was scheduled in May 2013.  After receiving notification, the Veteran indicated that he would be unable to attend the hearing in person, but indicated that his designated representative, the American Legion, would "represent the veteran."  The Veteran's representative failed to make an appearance at the scheduled Board hearing without the Veteran being present, which is consistent with 38 C.F.R. § 20.700(a) (2015) that indicates that a hearing will not normally be scheduled solely for the purpose of receiving argument by a representative unless good cause for so doing is shown.  In this case, the Veteran and his representative have made no argument contending that there is good cause for a hearing for the purpose of accepting argument from the Veteran's representative.  Instead, since the scheduled May 2013 Board hearing the Veteran and his representative have submitted numerous written documents setting forth the Veteran's contentions, which is specifically noted to be the preferred method for submitting evidence and argument in the absence of the Veteran.  See id.  In light of the foregoing, the Board considers the Veteran's request for a Board hearing to be withdrawn.  See 38 C.F.R. § 20.700(e).  

The Veteran's claims were remanded by the Board in August 2013.  Subsequently, a December 2014 rating decision granted entitlement to an effective date of August 31, 1981, for TDIU.  The rating decision concluded that this constituted a complete grant of benefits on appeal.  As will be discussed in the remand below, however, the Veteran has consistently claimed (both before and after the December 2014 rating decision) that entitlement to TDIU should be effective from August 10, 1977, the day following his separation from military service, as he filed a claim for benefits within one year of separation.  As such, the issue remains on appeal.

In a July 2015 rating decision, the RO granted entitlement to service connection for toxoplasmosis (previously considered as blackouts and dizziness) and assigned a 10 percent disability rating, effective August 17, 1993.  This decision represents a complete grant of benefits with respect to the Veteran's claimed blackouts and dizziness.  Therefore, the issue previously listed as entitlement to service connection for seizures, blackouts, and dizziness has been adjusted to one for entitlement to service connection for a seizure disorder. 

As discussed in its prior determinations, the Board also recognizes that the issues addressed in a separate May 2011 Board remand, specifically (1) entitlement to fee basis outpatient chelation therapy and (2) entitlement to payment for reimbursement of medical expenses associated with treatment by Community Memorial Hospital (CMH), CMH Emergency Physicians, and South Hill Internal Medicine for the period from February 8, 1997 to February 17, 1997, have not been recertified to the Board by the Richmond, Virginia RO and, as they are the subject of separate RO jurisdiction they will not be adjudicated herein.  That said, the Board notes that in recent correspondence, most recently in January 2015, the RO has contended that these issues were not in appellate status.  The Veteran has correctly apprised the RO of the outstanding nature of these claims.  The issues remain in remand status in the electronic Veterans Appeals Control and Locator System (VACOLS) and have not been readjudicated and/or recertified to the Board.  As such, the January 21, 2015, notification from an unnamed RO to the Veteran indicating that a timely notice of disagreement as to the above issues had not been received clearly was in error.

Following the August 2013 Board decision denying the Veteran's petition to reopen a claim for entitlement to service connection for a heart disorder, including hypertension, to include as due to radiation exposure, he has submitted multiple statements, first received on January 13, 2014, indicating that he has since submitted new and material evidence on this issue.  The Board construes these statements and submissions as an effort to reopen his heart disorder, including hypertension, claim and, as the Agency of Original Jurisdiction (AOJ) has not adjudicated this matter, the claim is REFERRED herein.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a lung disability and entitlement to earlier effective dates for TDIU and increased SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, his current dermatitis and actinic keratosis of the bilateral upper extremities was incurred during his military service.

2.  The preponderance of the evidence is against finding that the Veteran's left hand scar was incurred in service or is otherwise related to his military service, to include as a result of exposure to mustard gas.

3.  The Veteran has not had a seizure disorder at any time during the appellate time period.

4.  The preponderance of the evidence is against finding that the Veteran's disabilities of the cervical spine and shoulders were incurred in service or are otherwise related to his military service, to include as a result of exposure to radiation, mustard gas, herbicides, or other toxins. 


CONCLUSIONS OF LAW

1.  Service connection for dermatitis and actinic keratosis is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  Service connection for a left hand scar is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

3.  Service connection for a seizure disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.311 (2015).

4.  Service connection for a disability of the cervical spine and shoulders, to include arthritis, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VCAA letters dated in April 2005, May 2005, and March 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence and information pertaining to the claims.  He was also advised of the information and evidence that VA would attempt to obtain on his behalf.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  The March 2006 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As noted above, the Veteran also was afforded a hearing before the undersigned Acting Veterans Law Judge (AVLJ) during which his representative presented oral argument in support of the Veteran's claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the AVLJ/VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  The Board also notes that based in part on the statements made during the Board hearing and subsequently his case was remanded on multiple occasions for additional development.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Records from the Social Security Administration (SSA) also have been associated with the claims file.  Private treatment records have been associated with the claims file, to the extent possible.  The Veteran has at no time referenced any other outstanding records that he wanted VA to obtain.

In service connection claims, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided VA examinations in September 2007 and June 2012, and a VA medical opinion was obtained in April 2015 for the seizure claim.  The June 2012 reports provided a fully articulated and reasoned conclusion.  The conclusions were based on review of the claims file, interview of the Veteran, and physical examination.  The Board, therefore, finds the examination reports to be thorough, complete, and sufficient upon which to base a decision with respect to the claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the association of service treatment records, SSA records, the May 2005 notice letter, the June 2012 VA examinations, and the subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  As arthritis of the cervical spine and/or shoulders was not manifest to a compensable degree within one year of discharge from service, the above provision is not applicable. 

Alternatively, if a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  As will be discussed in greater detail below, the Veteran's skin claim is granted herein.  The Veteran's other claimed disabilities are not among those listed in 38 C.F.R. § 3.309(e).

The Department of Defense (DoD) has acknowledged that herbicides were used in Korea from April 1968 through July 1969 along an area of the Demilitarized Zone (DMZ), including a strip of land 151 miles long and up to 350 yards wide from the fence to north of the "civilian control line."  The DoD publication with respect to herbicide agent use in Korea during the stated period includes a list of specific military units subordinate to the 2nd Infantry Division and the 3rd Brigade of the 7th Infantry Division that served in areas along the DMZ in Korea where herbicides were used between April 1968 and July 1969.  See "Herbicide Exposure and Veterans with Covered Service in Korea," 74 Fed. Reg. 36,640 -48 (July 24, 2009).  Field artillery, signal and engineer troops also were supplied as support personnel to various elements of these Infantry Divisions during the time of the confirmed use of Agent Orange. 

As will be discussed, there is some question as to whether the Veteran had exposure to herbicides during his service in Korea, as his unit is not included among those for whom exposure is presumed.  Even were the Board to presume herbicide exposure, however, there is no competent evidence linking any of the claimed disabilities to in-service herbicide exposure.  

In addition to the foregoing, the Veteran also has asserted exposure to radiation as a result of nuclear detonation tests.  That said, none of the Veteran's claimed conditions constitute a disease specific to radiation-exposed veterans pursuant to the requirements of 38 C.F.R. § 3.309(d) or a radiogenic disease pursuant to 38 C.F.R. § 3.311(b)(2)(i).  As such, entitlement to service connection on a presumptive basis due to in-service radiation exposure is not warranted.  Instead, consideration of the claims based on radiation exposure requires the Veteran to have, "cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease" (i.e. a disease that may be induced by ionizing radiation).  38 C.F.R. § 3.311(b)(4) (2015).   

The Board notes, notwithstanding the foregoing presumptive provisions, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that a claimant is not precluded from establishing service connection where entitlement on a presumptive basis is not warranted, as long as there is proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, any disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310 (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Skin Disability

The Veteran believes that he has a skin disability that was incurred in service.  He points to in-service treatment for skin rashes.  He contends that his post-service diagnoses of eczema are manifestations or a continuation of the in-service rashes incurred as a result of exposure to ionizing radiation, mustard gas, and/or herbicides.  

During service, the Veteran was treated for a pilonidal cyst.  In addition, in August 1961, the Veteran was treated for a rash of unknown etiology.  In October 1963, the Veteran was seen for small papules on the palms of both hands.  In August 1968, there was noted fungus on the top of the right foot that the Veteran stated had been present for 30 to 35 days and seemed to be spreading.  Treatment with a civilian doctor had not been helpful.  On multiple in-service Reports of Medical History, the Veteran denied skin problems and contemporaneous Reports of Medical Examination included normal findings as to the skin.

After service, during an October 1986 VA examination, the Veteran's skin was normal.

An August 1995 statement from the Veteran's sister recounted how she had observed the Veteran with skin rashes during service and thereafter.  In a December 1997 statement, the Veteran reported a history of gasoline burns to the scalp, face, and neck while serving in Germany.  He also experienced multiple sunburns.  Subsequently, the Veteran claimed to have developed melanoma and "non mole" skin cancer, as well as dysplastic nevi and pre-cancerous nodules.

A March 2007 VA treatment record indicated that the Veteran had developed a rash on his arms that had worsened over the course of the winter.  The Veteran believed that the skin problems were due to radiation exposure.  

The Veteran was afforded a VA examination in September 2007.  The Veteran claimed that due to radiation exposure, he had suffered from red, flat, itchy skin over both forearms since the 1950s.  Symptoms were constant, other than worsening when contacting leaves and grass.  On examination there was a finding of dermatitis, but the examiner could not determine its etiology without resort to speculation.

In February 2009, the Veteran had skin findings of hyperplasia, seborrheic keratosis, angiomas, and actinic keratosis.  There was no opinion as to the etiology of the skin disorders.  

The Veteran was afforded a VA examination in June 2012.  The examiner noted diagnoses of actinic keratosis, for which the Veteran used flurorouracil topical cream on both arms where he was exposed to the sun.  After a thorough review of the evidence, the physician opined that it was less likely as not that any present skin disorder had its onset during, or was otherwise caused by, military service.  The VA examiner considered the Veteran's claim that he had a skin disorder that developed following contact with mustard gas and/or radiation during service.  The physician noted, however, that there were no complaints of any associated skin problems found on periodic physicals during service.  There was no evidence of a hand "blister" or scar found in the service treatment records.  Moreover, post-service treatment records showed that the Veteran developed actinic keratosis approximately 20 years after the in-service radiation exposure.

In January 2015, the Veteran was treated for an eruption on the left forearm that he contended had been present for many years.  The Veteran believed it was a manifestation of tuberculosis; however, resulting cultures indicated that it was fungal in nature. 

The Board notes that the Veteran can attest to factual matters of which he has first-hand knowledge, such as subjective complaints of skin rash, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Moreover, in light of the physically observable nature of such disabilities as flat feet and skin lesions or rashes the Veteran, as a layperson, may be competent to diagnose a skin disability.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (citing Harvey v. Brown, 6 Vet. App. 390, 393 (1994) (flat feet)); McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (Veteran alleged skin disorder of boils, blotches, rash, soreness, and itching since service; Court implied that this may be the type of condition lending itself to lay observation and satisfy the nexus requirement).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. at 303.

In this case, affording the Veteran the benefit of the doubt the Board concludes that the evidence is at least in relative equipoise as to whether his dermatitis began during his military service. In reaching that conclusion, the Board finds it significant that there are multiple in-service complaints of ongoing skin problems and that those complaints have continued after service.  These notations support the Veteran's contentions that he had ongoing problems.  It is noted that the Veteran did deny a history of "skin diseases" on multiple Reports of Medical History and that his skin was found normal on multiple examinations, as outlined above.  However, given the general absence of concrete diagnoses as to the nature of his skin problems until some years after service and the chronic, but intermittent nature of the skin problems, the Board does not find these denials or the absence of definitive findings on all examinations to conclusively contradict the Veteran's claims of continuity of skin symptoms.  In light of these conclusions, the Board finds the rationale of the June 2012 VA examination report of limited probative value, particularly in the absence of any discussion of the documented in-service complaints of skin problems.  To the extent that the medical records include diagnoses of any other skin problems during the appellate time period, such issues are not demonstrated to be of a chronic nature and/or are not shown to be related to the Veteran's ongoing bilateral upper extremity skin symptomatology that has been conclusively attributed to dermatitis.  As such, the evidence is at least in equipoise such that entitlement to service connection for dermatitis is warranted and the Board concludes that this determination is a complete grant of benefits as to the Veteran's reported skin symptomatology since service.

Left Hand Scar

The Veteran contends that he has a scar on his left hand where mustard gas was placed during service, leaving a white scar behind.  

The service treatment records do not include findings or complaints of a scar on the left hand.  An April 1961 Report of Medical Examination noted skin problems involving the abdomen (scar), right upper arm (birthmark), and mid-lumbar back (birthmark), but no skin problems involving the left hand.  A January 1965 Report of Medical Examination noted skin issues involving the right bicep (birthmark), abdomen (surgical scar), and left infrascapular region (birthmark).  A December 1966 Report of Medical History detailed the same skin problems as above, as well as with the right knee (scar), but did not find any skin problem with respect to the left hand.  In a December 1975 Report of Medical History, the only reported skin issue was a pilonidal cyst.  

After service, an October 1986 VA examination report noted normal skin, with no finding of a scar.  The Veteran's left hand scar was first medically noted during a September 2007 VA scar exam.  The scar measured 1.5 x 1.5 cm on the dorsum of the left hand.  Following that examination, the VA physician concluded that an opinion as to the etiology of the scar could not be determined without resort to speculation.  

The Veteran was afforded another VA examination in June 2012.  The examiner noted a diagnosis of a scar on the dorsal surface of the left hand.  The Veteran reported incurring the scar in-service in 1965 due to mustard gas being placed on the hand, with a resulting white scar.  After a thorough review of the evidence, the physician opined that it was less likely as not that any present scar had its onset during, or was otherwise caused by, military service.  The VA examiner considered the Veteran's claim that he had a left hand scar that developed following contact with mustard gas and/or radiation during service.  The physician noted, however, that there were no complaints of any associated scar found on periodic physicals during service.  There was no evidence of a hand "blister" or scar found in the service treatment records.  

Thus, the Veteran has a current left hand scar.  As such, the critical question is whether the scar was incurred in or is otherwise related to his military service, including mustard gas exposure.  Based on the evidence of record, the Board concludes it was not.

In reaching that conclusion, the Board has considered the Veteran's representations that during service mustard gas was placed directly on the back of his left hand and that the contacted skin bubbled, turned white, and resulted in a scar.  The Board finds these allegations less than credible.  Credibility is an adjudicative and not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the Veteran's current statements as to the incurrence of a scar during service are inconsistent with the objective medical record. 

As noted above, the Veteran contends that he received the scar in 1965, but subsequent in-service Reports of Medical History found no evidence of a left hand scar.  The Board affords the Reports significant probative weight, particularly the December 1966 Report, which extensively detailed the Veteran's multiple skin markings, including scars and birthmarks, but did not note a left hand scar.  Moreover, an October 1986 VA examination of the skin was normal, without evidence of a left hand scar.  The Board finds it difficult to imagine how multiple examiners, particularly the December 1966 examiner who extensively documented the Veteran's skin markings, could examine the Veteran's skin and not find any evidence of a left hand scar.  As such, the Board finds the Veteran's current representations outweighed by the more contemporaneous medical evidence of record.

The Board also has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether the Veteran had a left hand scar incurred in 1965.  Rather, the Veteran underwent multiple examinations in which no finding of a left hand scar was made, despite those same reports documenting other skin abnormalities, including scars in other locations.  Regardless of whether the Veteran is purposely mischaracterizing the events in service or unintentionally doing so, the ultimate conclusion is that any current statements regarding the incurrence of a left hand scar as a result of exposure to mustard gas are not credible evidence.

Finally, the Board has considered the Veteran's general assertions that his current left hand scar was due to in-service mustard gas, radiation, herbicide, or other toxin exposure.  In that regard, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Given the Veteran's lack of demonstrated medical expertise and the complexity of linking a scar that develops many years after exposure to the foregoing (as his reports of in-service onset have been found to be less than credible), the Board concludes that in this case his statements regarding any such link are not competent evidence.  As such, the Board affords significantly greater probative weight to the conclusions of the June 2012 VA examiner.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In conclusion, there is no medical evidence linking the Veteran's current left hand scar to military service, including exposure to mustard gas or other toxins.  To the extent that the Veteran claims in-service incurrence of the scar, the Board finds the contentions less than credible, and finds that any general representations as to a link between the current scar and in-service mustard gas or other toxin exposure to not be competent.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.

Seizure Disorder

The Veteran believes that he has a current seizure disorder as a result of his military service.  He contends that he experiences blackouts due to toxoplasmosis that he developed in service.  (As noted above, the Veteran is service connected for toxoplasmosis, with the associated symptoms of blackouts and dizziness.)

The Veteran's service treatment records do not include complaints, treatment, or diagnoses of a seizure disorder.

After service, the Veteran was afforded a VA examination in September 2007.  The examiner found no evidence of seizures, despite the Veteran's accounts of a many-year history of seizures due to radiation and toxin exposure.  

A November 2011 private MRI was compatible with a small amount of subarachnoid blood involving the Rolandic salcus on the right - in keeping with the phenomenon of convexal subarachnoid hemorrhage.

The Veteran was afforded a VA examination in June 2012.  Following examination, the examiner indicated that there was no evidence of a seizure disorder at that time.    

An April 2015 VA medical opinion also stated that the Veteran did not suffer from a seizure disorder and, as such, an opinion as to the etiology of such a disorder was not applicable.  Instead, the opinion provider concluded that the Veteran's blackouts and dizziness were related to toxoplasmosis that he developed while in service. 

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As to the Veteran's claimed seizure disorder, the medical evidence of record has consistently found no evidence of a seizure disorder.  Most recently, there is an April 2015 VA medical opinion to that effect.  As discussed above, the Veteran's claim originally encompassed seizures, blackouts, and dizziness.  The blackouts and dizziness have been attributed to toxoplasmosis that had its onset in service and service connection for the above has been granted.  By contrast, a seizure disorder has not been established by medical evidence.

The Board has considered the November 2011 MRI findings that were consistent with convexal subarachnoid hemorrhage (or bleeding into the subarachnoid space).  The medical evidence of record, however, does not suggest that this symptom (i.e. hemorrhage) was the result of a seizure and, indeed, the medical evidence has definitively found on multiple occasions that the Veteran does not suffer from a seizure disorder.  To the extent that the Veteran believes the hemorrhage is the result of his service-connected toxoplasmosis, he is free to raise a formal claim to that effect.

The Board has considered the Veteran's assertions that he has a seizure disorder due to his military service and/or service-connected toxoplasmosis.  Certainly, the Veteran can attest to factual matters of which he has first-hand knowledge, such as subjective complaints of blackouts and dizziness, and his assertions in that regard are entitled to some probative weight.  See Washington, 19 Vet. App. at 368   (2005).  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, determining the diagnosis and etiology of a seizure disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377; see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise). 

In summary, the preponderance of the evidence fails to show that the Veteran had a seizure disorder at any point during the appellate time period.  The Veteran is separately service connected for several of the symptoms he attributes to a seizure disorder, including dizziness and blackouts, which have been attributed to a separate diagnosed disability (toxoplasmosis).  Thus, the Board finds that the benefit of the doubt doctrine is not for application, and that the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Cervical Spine and Shoulders

The Veteran asserts that he has a chronic disability of the cervical spine and shoulders that was first manifested as early degenerative arthritis in 1965 and that his 2008 diagnosis of degenerative disc disease of the cervical spine is connected to his military service.

The Veteran's service treatment records include multiple accounts of pain radiating into the neck and/or shoulders originating from elsewhere (primarily the heart and headaches), but without any findings of neck or shoulder disability.  In June 1966, he bruised his right shoulder in a fight.  Resulting x-rays of the right shoulder were negative.  A December 1966 chest x-ray was within normal limits.  

A September 2007 VA examiner concluded that an opinion as to the etiology of the Veteran's neck and cervical spine disorders could not be reached without resort to speculation.

A September 2008 private treatment record indicated neck and shoulder pain that had been present for two months.  An October 2008 private treatment record, by contrast, indicated neck and shoulder pain since 1962 with severe pain since May 2008.  A resulting MRI showed multi-level degenerative disc disease and stenosis of the cervical spine.

Pursuant to Board remand, the Veteran was afforded VA examinations in June 2012 for the neck and shoulders.  The Veteran was diagnosed with degenerative disc disease and degenerative joint disease of the cervical spine, from the 1980s, and degenerative joint disease of the bilateral shoulders from the 1970s.  The Veteran reported that his neck and shoulders started to hurt in 1965 after being exposed to radiation.  The examiner noted that the first records documenting cervical spine problems were 20 or more years after exposure and were degenerative in nature.  The physician opined that it was less likely as not that any present cervical spine or shoulder disorder had its onset during, or was otherwise caused by, military service, including exposure to radiation.  The rationale discussed how the Veteran claimed to have been exposed to radiation when on a ship that was 30 miles away during testing near Christmas Island (OPERATION DOMINIC).  The physician explained that the changes in the Veteran's spine and shoulders were degenerative in nature and there was no literature to support that a history of radiation exposure in the remote past would be responsible for these degenerative findings.

Thus, the Veteran has current diagnosed disabilities of the cervical spine and bilateral shoulders.  As such, the critical question is whether the disabilities were incurred in or is otherwise related to his military service, including exposure to radiation and other toxins.  Based on the evidence of record, the Board concludes they were not.

In reaching that conclusion, the Board finds the June 2012 VA examination report of significant probative value.  The examiner's opinions were based on an interview of the Veteran, his reported medical history, and physical examination.  Further, a complete and thorough rationale was provided for the opinions rendered.  The examiner specifically concluded that the nature of the Veteran's neck and shoulders disabilities were degenerative in nature and that there was no known relationship between radiation exposure and those types of disabilities.  In context, the Board concludes that the foregoing opinion encompasses both causation and aggravation due to radiation exposure.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (a medical report must be read as a whole in the context of the claim and, even an opinion lacking in detail may be provided some probative value based upon the amount of information and analysis contained therein) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293-294 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).  The Board finds these examination report findings to be the most probative evidence of record as to whether the Veteran's neck and shoulder disabilities are related to his in-service radiation exposure.  

The Board also has considered the Veteran's contentions that his neck and shoulder disabilities were caused by his radiation exposure or to some other incident of service.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced, such as neck and shoulder pain, and other physically observed and experienced symptoms.  See Washington, 19 Vet. App. at 368.  In addition, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana, 24 Vet. App. at 435.  Given the Veteran's lack of demonstrated medical expertise and the complexity of linking the etiology of degenerative joint and disc disease to radiation exposure or other incident of service, however, the Board concludes that in this case his statements regarding any such link are not competent evidence.  As such, the Board affords significantly greater probative weight to the conclusions of the above VA examiner.  See Jandreau, 492 F.3d at 1377.  The reason for this is that the VA examiner has medical training, reviewed the history, conducted an examination, and provided a medical opinion supported by a rationale.

The Board has considered the Veteran's contentions that 1965 x-rays showed early onset arthritis of the neck and shoulders.  The Board finds these contentions significantly outweighed by the June 2012 VA examiner's opinion, who considered the Veteran's contentions, but concluded that the neck and shoulder disabilities were degenerative in nature and manifested 20 or more years after separation from service.  The Board affords far greater weight to the examiner's opinions due to the greater level of medical expertise and training.

In conclusion, the June 2012 VA examiner reviewed the Veteran's medical history, interviewed the Veteran, and offered a detailed rationale for the opinions.  The Board finds this the most probative evidence of record and ultimately outweighs the Veteran's lay representations as to the etiology of his neck and shoulder disorders.  There is no credible evidence of record that any medical professional has linked the Veteran's current neck or shoulder disabilities directly to his military service, to include radiation exposure therein.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.


ORDER

Entitlement to service connection for dermatitis and actinic keratosis is granted.

Entitlement to service connection for a left hand scar is denied.

Entitlement to service connection for a seizure disorder is denied.

Entitlement to service connection for a disability of the cervical spine and shoulders, to include arthritis, is denied.


REMAND

Lung Disability

The Veteran contends that he has a lung disability that was incurred during military service.  He asserts that there is documentation of coughing up blood in service.  He maintains that at the time of his separation from service, he was concerned about two nodules and a density in the right lung, but VA failed to properly test for tuberculosis (which was later diagnosed in 2012).  He asserts that VA misdiagnosed him, and subsequently lost his in-service records.  The Veteran also has asserted that the lung problems are due to in-service asbestos and/or radiation exposure.

The Veteran's service treatment records include a February 1964 report of coughing up blood since mid-December.  There had been fine traces of blood in the sputum for the previous two weeks.  There had been a larger amount that morning that was brown and bright red.  There was chest pain and the Veteran was noted to smoke one pack per day.  The chest was clear on examination.  In September 1969, the Veteran was seen for pain in the right upper quadrant that increased with deep breathing and coughing.  A chest x-ray was clear and the impression was right-sided pleurisy.  

Pursuant to Board remand, the Veteran was afforded a VA examination in June 2012.  The examiner noted a diagnosis of chronic obstructive pulmonary disease (COPD) from the 1980s.  There was a noted history of smoking.  The examiner detailed the Veteran's reports of in-service hemoptysis (coughing up blood) that resolved, but indicated that a record documenting the report could not be found.  Currently, the Veteran experienced shortness of breath that required the constant use of oxygen.  The physician opined that it was less likely as not that any present lung disorder had its onset during, or was otherwise caused by, military service.  The VA examiner considered the Veteran's claim that he had a lung disorder that developed on the basis of radiation exposure while onboard ship 30 miles from testing near Christmas Island (OPERATION DOMINIC).  The physician noted there was no acute radiation poisoning found in the service treatment records and no complaint of a lung condition until many years after the claimed remote exposure.  These post-service treatment records showed diagnoses of obstructive lung disease (COPD).  However, as stated above, the physician rendered a negative opinion in terms of relating this disability to the Veteran's military service, or any potential radiation exposure.  

An August 2012 VA treatment record indicated that the Veteran's lung problems were consistent with a mycobacterium avium-intercellulare (MAI) infection.  A February 2013 CT scan showed an increase in multifocal micropulmonary nodules and cystic fibrotic changes in the lungs consistent with an atypical infection such as a fungal infection.  This finding was consistent with prior studies.  The diagnoses also included mycobacterium avium complex (MAC) pulmonary disease; severe COPD; dyspnea, multifactorial; and lung nodules.  The Veteran has interpreted this finding as consistent with radiation fibrosis.  The Veteran was started on MAC treatment that involved triple antibiotic therapy.  The Veteran has submitted statements indicating his belief that he incurred this unusual infection as a result of military service in Africa.

The above June 2012 VA examination report failed to consider the February 1964 in-service ongoing coughing up blood and other lung problems, as the report noted that the records supporting the Veteran's reports at the time of examination could not be located.  As outlined above, however, the service treatment records do include a February 1964 treatment wherein the Veteran reported an ongoing history of coughing up blood (on page 57 of the final "STR - Medical" file scanned into the electronic claims file on February 20, 2015).  As such, the above report is based on an inaccurate factual premise.  In addition, as noted above, since the time of the examination the Veteran has been treated for additional lung problems that are suggestive of an unusual infection that he contends was incurred during his service in Africa.  In light of the foregoing, a new VA examination is necessary to consider the in-service lung problems and the recent diagnoses of infection.


TDIU

As discussed above, the Veteran's claim for an earlier effective date for TDIU was remanded by the Board in August 2013.  Subsequently, a December 2014 rating decision granted entitlement to an effective date of August 31, 1981, for TDIU.  The rating decision concluded that this constituted a complete grant of benefits on appeal, based on the fact that this was the date that the Social Security Administration had found the Veteran to warrant disability benefits.  The Veteran, however, has consistently argued that the effective date for his TDIU should be from August 10, 1977, the day following his separation from military service.  The Veteran's argument is that he filed a claim for benefits within one year of separation and, as such, is entitled to benefits from the date following separation.  These contentions have been consistent both prior and subsequent to the December 2014 rating decision.  In that regard, in August 2015 the Veteran submitted a copy of the December 2014 rating decision and underlined the determination to grant entitlement to TDIU with an effective date of August 31, 1981, with a star placed next to it for emphasis.  He also resubmitted a January 2014 statement listed as an NOD (notice of disagreement) wherein he claimed entitlement back "to the date of retirement."  Thus, the grant of an effective date of August 31, 1981, clearly did not represent a complete grant of benefits with respect to the Veteran's earlier effective date claim for the grant of TDIU.  As such, a remand is necessary for the AOJ to issue a supplemental statement of the case (SSOC) on the issue of entitlement to an effective date prior to August 31, 1981, for the grant of TDIU.

In addition, the December 2014 rating decision indicated that a November 14, 2014, memorandum from the Director of Compensation and Pension Service indicated that an extra-schedular rating for TDIU was warranted to August 31, 1981.  That memorandum is not of record.  The AOJ should take the opportunity to associate that memorandum with the electronic claims file.  

SMC

As to the Veteran's claim for an earlier effective date for the award of increased SMC benefits, the Board notes that the Veteran currently does not meet the statutory requirements for increased SMC benefits for the entirety of the appellate time period and/or the level of increased SMC benefits could be impacted as a result of the above claim for an earlier effective date for TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); see also 38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350 (2015).  As such, the SMC claim is inextricably intertwined with the above remanded issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two or more issues are inextricably intertwined if one claim could have a significant impact on the outcome of the other).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the electronic claims file the November 14, 2014, memorandum from the Director of Compensation and Pension Service indicating that an extra-schedular rating for TDIU was warranted to August 31, 1981, that was referenced in the December 2014 rating decision.

2.  Schedule the Veteran for an examination of his claimed lung disorder.  The examiner is requested to review the electronic claims file and to indicate that such a review has been accomplished.  The examiner is requested to obtain a complete history from the Veteran and conduct a physical examination, with any indicated diagnostic testing. 

After completing the above, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed lung disability was incurred in or is otherwise related to the Veteran's military service, to include exposure to radiation, mustard gas, and asbestos.  

In reaching that conclusion, the examiner's attention is directed to the February 1964 in-service reports of coughing up blood; the September 1969 finding of right-sided pleurisy; and the more recent findings of MAI / MAC infection.  

The examiner is asked to provide a complete rationale for any opinions reached.  

3.  After taking any additional development deemed necessary, readjudicate the above claims.  If a complete grant of benefits requested is not awarded, including an effective date of August 10, 1977, for the grant of entitlement to TDIU, issue the Veteran and his representative an SSOC and they should be given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


